


110 HCON 153 IH: Expressing the sense of the Congress

U.S. House of Representatives
2007-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 153
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2007
			Mr. Gilchrest (for
			 himself, Mr. Castle,
			 Mr. Gillmor,
			 Mr. McHugh,
			 Mr. Moran of Virginia,
			 Mr. Bartlett of Maryland,
			 Mr. Shays, and
			 Mr. Kirk) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress
		  regarding the need for a nationwide diversified energy portfolio, and for other
		  purposes.
	
	
		Whereas most studies to date indicate that global oil
			 supplies will peak between now and 2040 and that United States oil production
			 peaked around 1970 at close to 10,000,000 barrels per day and has been
			 generally declining ever since, to about 5,000,000 barrels per day in
			 2005;
		Whereas, according to the Energy Information
			 Administration, the United States uses approximately 20,800,000 barrels of oil
			 per day;
		Whereas in 2005 the United States imported 66 percent of
			 its oil and petroleum products, and the United States economy depends heavily
			 on oil for fuel and for a multitude of uses, including road surfacing and the
			 manufacturing of chemicals, pharmaceuticals, and other consumer
			 products;
		Whereas global demand for energy is expected to grow from
			 about 80,000,000 barrels per day to 118,000,000 barrels per day by 2030, and
			 United States demand for energy is projected to grow by more than 20 percent by
			 2040;
		Whereas currently available, key alternative technologies
			 supply the equivalent of only about 1 percent of United States consumption of
			 petroleum products, and the Department of Energy projects that even by 2015,
			 they could displace only the equivalent of 4 percent of projected United States
			 annual petroleum product consumption;
		Whereas, according to the Government Accountability
			 Office’s report entitled Crude Oil: Uncertainty about Future Oil Supply
			 Makes It Important to Develop a Strategy for Addressing a Peak and Decline in
			 Oil Production, hitting peak oil production could cause a worldwide
			 recession;
		Whereas energy efficiency technologies exist to enable
			 homes and buildings, vehicles, and appliances to more efficiently use energy; a
			 wide range of alternative energy technologies exist, are under development, and
			 may be developed; and these technologies must be rapidly deployed on a
			 commercial and broad scale to reduce the negative impact of an imminent peak
			 and sharp decline in oil production; and
		Whereas, absent another market force, the level of effort
			 dedicated to overcoming challenges will depend in part on sustained high oil
			 prices to encourage sufficient investment in and demand for alternatives: Now,
			 therefore, be it
		
	
		That—
			(1)the Congress and
			 Executive Branch should aggressively pursue the development and rapid,
			 commercial deployment of a diverse portfolio of new and existing energy
			 technologies that are most appropriate for each region and locale in the United
			 States, including—
				(A)clean coal;
				(B)anaerobic
			 digesters and methane;
				(C)biofuels,
			 including biodiesel, ethanol, woody biomass, and municipal waste;
				(D)wind;
				(E)solar;
				(F)ocean
			 energy;
				(G)hydrogen fuel
			 cells;
				(H)natural gas;
			 and
				(I)fusion and fission
			 technologies;
				(2)the Congress
			 should pursue development of policies to promote major energy efficiency
			 initiatives, including—
				(A)increasing vehicle
			 fuel economy standards;
				(B)the installation
			 and use of energy efficient light bulbs;
				(C)the installation
			 of solar panels;
				(D)strengthening
			 policy promoting the use energy efficient appliances;
				(E)hybrid
			 vehicles;
				(F)the use of public
			 transportation; and
				(G)the building and
			 purchase of energy efficient homes and buildings;
				(3)the Congress
			 should pursue policies that create a sustainable market for the commercial
			 deployment of alternative and energy efficiency technologies that are most
			 appropriate for nationwide or regional and local application; and
			(4)the Congress, the
			 Executive Branch, and State and local governments, as well as utilities and
			 other industry leaders should be actively engaged in consumer education
			 initiatives surrounding available approaches to energy diversity and
			 efficiency.
			
